DETAILED ACTION
This action is in response to the amendment filed on 10/4/2021. 
Claims 1-17, 19, 21 and 22 are pending.


Allowable Subject Matter
Claims 1-17, 19, 21 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to imaging system used in eye tracking in which a transparent substrate is used as a wave guide to receive an image for projection to a user, an IR light source is used to project IR light to an eye of a user, an IR HOE to receive the light reflected from the eye of the user which represent an image of a portion of the eye and change an angle of the IR light and direct the reflected IR light to a second optical element and an IR image sensor is used to receive the IR light from the second optical element, which  is used to determine a gaze vector of the user.

Prior art was found for the claims as follows:

- Alexander et al. (20180136469 A1)
Alexander discloses an eye tracking system in which an IR projector is used to project light onto an eye in which an HOE is used to combine visible light, infrared light and environmental light and an infrared photodetector is aligned to detect reflections off of the eye.

- Aleem et al.  (US 20190317598 A1)
Aleem discloses tracking an eye of a user including scanning an infrared light over the eye and detecting reflections of the IR light from the eye in a HUD.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 17 and 21. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481